UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q X QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED AUGUST 31, Commission file number 333-145730 PRINCIPLE SECURITY INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) Unit B – 2015 Burrard Street Vancouver, British Columbia Canada V6J 3H4 (Address of principal executive offices, including zip code.) (778) 233-3562 (telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. YES [ X ] NO [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES [ X] NO [ ] At August 31, 2009, there were 8,518,000 shares of our common stock issued and outstanding. 1 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION 3 Item 1. Consolidated Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures of Market Risk 22 Item 4. Controls and Procedures 22 PART II - OTHER INFORMATION 23 Item 1. Legal Proceedings 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 4. Submission of Matters to a Vote of Security Holders 23 Item 5. Other Informationand Subsequent Events 23 . Item 6. Exhibits 23 SIGNATURES 23 2 PART I – FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS The accompanying unaudited interimconsolidatedfinancial statements have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission ("SEC") and should be read in conjunction with the audited financial statements and notes thereto contained in our Annual Report filed with the SEC on Form 10-K on August 27, 2009. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. Forward-Looking StatementsThe statements contained in this Form 10-Q that are not purely historical are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. These include statements about our expectations, beliefs, intentions or strategies for the future, which are indicated by words or phrases such as anticipate, expect, intend, plan, will, the Company believes, management believes and similar words or phrases. The forward-looking statements are based on our current expectations and are subject to certain risks, uncertainties and assumptions. Our actual results could differ materially from results anticipated in these forward-looking statements. All forward-looking statements included in this document are based on information available to us on the date hereof, and we assume no obligation to update any such forward-looking statements. 3 Principle Security International, Inc. (A Development Stage Company) Consolidated Financial Statements (Expressed in U.S. Dollars) (Unaudited) 31 August 2009 4 Principle Security International, Inc. (A Development Stage Company) Consolidated Balance Sheets (Expressed in U.S. Dollars) (Unaudited) As at 31 August 2009 As at 31 May 2009 (Audited) $ $ Assets Current Cash and cash equivalents (Note 2) 9,361 1,496 Goods and Services Tax recoverable 621 234 9,982 1,730 Equipment (Note 3) 958 1,057 10,940 2,787 Liabilities Current Accounts payable and accrued liabilities (Note 4) 7,228 13,508 Convertible debentures (Note 5) 14,683 14,323 Demand loan (Note 6) 20,081 - Due to related party (Note 7) 5,021 - 47,013 27,831 Stockholders’ deficiency Capital stock (Note 8) Authorized 100,000,000 of common shares, par value $0.00001 100,000,000 of preferred shares, par value $0.00001 Issued and outstanding 31 May 2009 – 8,518,000 common shares, par value $0.00001 31 August 2009 – 8,518,000 common shares, par value $0.00001 85 85 Additional paid in capital 124,544 124,544 Deficit, accumulated during the development stage (160,702) (149,673) (36,073) (25,044) 10,940 2,787 Nature and Continuance of Operations (Note 1), Contingency (Note 11) and Subsequent Event (Note On behalf of the Board: /s/ Charles Payne, Director The accompanying notes are an integral part of the consolidated financial statements. 5 Principle Security International, Inc. (A Development Stage Company) Consolidated Statements of Operations (Expressed in U.S. Dollars) (Unaudited) For the period from the date of inception on 27 November 2006 to 31 August 2009 For the three month period ended 31 August 2009 For the three month period ended 31 August 2008 $ $ $ Expenses Amortization (Note 3) 1,128 99 97 Bank charges 987 75 76 Consulting fees (Note 7) 48,779 1,349 2,431 Interest (Notes 5, 6, 7 and 10) 985 462 - Legal fees 23,520 468 517 Licenses 2,591 - 2,190 Marketing and advertising 156 - - Office expenses 1,351 - - Office rent 7,824 450 1,459 Professional fees 48,147 3,445 9,069 Security supplies, uniforms, general 2,724 - - Telephone and internet fees 2,732 472 - Transfer agent and filing fees 11,416 2,293 315 Vehicles expenses 5,108 - - Loss on foreign exchange 3,254 1,916 193 Net loss and comprehensive loss for the period (160,702) (11,029) (16,347) Basic and dilutedloss and comprehensive lossper common share (0.001) (0.002) Weighted average number of common shares used in per share calculations 8,518,000 8,518,000 The accompanying notes are an integral part of the consolidated financial statements. 6 Principle Security International, Inc. (A Development Stage Company) Consolidated Statements of Cash Flows (Expressed in U.S. Dollars) (Unaudited) For the period from the date of inception on 27 November 2006 to 31 August 2009 For the three month period ended 31 August 2009 For the three month period ended 31 August 2008 $ $ $ Cash flows used in operating activities Net loss for the period (160,702) (11,029) (16,347) Adjustments to reconcile loss to net cash used by operating activities Amortization (Note 3) 1,128 99 97 Interest (Notes 5, 6 and 7) 985 462 - Contribution to capital by related party 10,909 - - Changes in operating assets and liabilities Increase in Goods and Services Tax recoverable (621) (387) (118) Increase (decrease) in accounts payable and accrued liabilities 7,228 (6,280) 9,437 Increase in due to related party 20 - - (141,053) (17,135) (6,931) Cash flows used in investing activities Purchase of property, plant and equipment (2,086) - - Cash flows from financing activities Common shares issued for cash (Note 8) 78,700 - - Convertible debentures (Note 5) 13,800 - - Demand loan (Note 6) 20,000 20,000 - Loans from related party (Note 7) 40,000 5,000 1,412 152,500 25,000 1,412 Increase (decrease) in cash and cash equivalents 9,361 7,865 (5,519) Cash and cash equivalents, beginning of period - 1,496 21,067 Cash and cash equivalents, end of period 9,361 9,361 15,548 Supplemental Disclosures with Respect to Cash Flows (Note 10) The accompanying notes are an integral part of the consolidated financial statements. 7 Principle Security International, Inc. (A Development Stage Company) Consolidated Statements of Changes in Stockholders’ Deficiency (Expressed in U.S. Dollars) (Unaudited) Number of shares issued Share capital Additional paid in capital Deficit, accumulated during the development stage Stockholders’ deficiency $ Balance at 27 November 2006 (inception) - Common shares issued – cash ($.001 per share) (Note 8) 2,500,000 25 2,475 - 2,500 Common shares issued – cash ($.0075 per share) (Note 8) 5,800,000 58 43,442 - 43,500 Common shares issued – cash ($.15 per share) (Note 8) 218,000 2 32,698 - 32,700 Net loss for the period - - - (19,332) (19,332) Balance at 31 May 2007 8,518,000 85 78,615 (19,332) 59,368 Net loss for the year - - - (72,251) (72,251) Balance at 31 May 2008 8,518,000 85 78,615 (91,583) (12,883) Contributions to capital byrelated party (Note 8) - - 45,929 - 45,929 Net loss for the year - - - (58,090) (58,090) Balance at 31 May 2009 8,518,000 85 124,544 (149,673) (25,044) Net loss for the period - - - (11,029) (11,029) Balance at 31 August 2009 8,518,000 85 124,544 (160,702) (36,073) The accompanying notes are an integral part of the consolidated financial statements. 8 Principle Security International, Inc. (A Development Stage Company) Notes to Consolidated Financial Statements (Expressed in U.S. Dollars) (Unaudited) 31 August 2009 1. Nature and Continuance of Operations Principle Security International, Inc. (the “Company”) was incorporated under the laws of the State of Nevada on 27 November 2006.The Company intends to conduct its business through its wholly owned subsidiary, Principle Security International Incorporated, a company incorporated in Canada. These consolidated financial statements represent the presentation on a consolidated basis of the accounts of the Company and its wholly owned subsidiary, Principle Security International Incorporated, a company incorporated under the laws of British Columbia, Canada on 29 November 2006. The Company is a development stage enterprise, as defined in Statements of Financial Accounting Standards (“SFAS”) No. 7.The Company is devoting all of its present efforts to securing and establishing a new business and its planned principle operations have not commenced.Accordingly, no revenue has been derived during the organization period. The consolidated financial statements of the Company have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) applicable to development stage enterprises, and are expressed in U.S. dollars.The Company’s fiscal year end is 31 May. The Company’s consolidated financial statements as at 31 August 2009 and for the three month period then ended have been prepared on a going concern basis, which contemplates the realization of assets and the settlement of liabilities and commitments in the normal course of business.The Company has a loss of $11,029 for the three month period ended 31 August 2009 (31 August 2008 – $16,347, cumulative – $160,702) and has a working capital deficit of $37,031 at 31 August 2009 (31 May 2009 – $26,101). Management cannot provide assurance that the Company will ultimately achieve profitable operations or become cash flow positive, or raise additional debt and/or equity capital.Management believes that the Company’s capital resources should be adequate to continue operating and maintaining its business strategy during the fiscal year ending 31 May 2010.However, if the Company is unable to raise additional capital in the near future, due to the Company’s liquidity problems, management expects that the Company will need to curtail operations, liquidate assets, seek additional capital on less favorable terms and/or pursue other remedial measures.These consolidated financial statements do not include any adjustments related to the recoverability and classification of assets or the amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. At 31 August 2009, the Company was not engaged in a business and had suffered losses from development stage activities to date.Although management is currently attempting to implement its business plan, and is seeking additional sources of equity or debt financing, there is no assurance these activities will be successful.Accordingly, the Company must rely on its president to perform essential functions without compensation until a business operation can be commenced.These factors raise substantial doubt about the ability of the Company to continue as a going concern.The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. 9 Principle Security International, Inc. (A Development Stage Company) Notes to Consolidated Financial Statements (Expressed in U.S. Dollars) (Unaudited) 31 August 2009 2. Significant Accounting Policies The following is a summary of significant accounting policies used in the preparation of these consolidated financial statements. Basis of presentation The consolidated financial statements of the Company have been prepared in accordance with GAAP and are expressed in U.S. dollars.The Company’s fiscal year end is 31 May. Cash and cash equivalents Cash and cash equivalents include highly liquid investments with original maturities of three months or less. As at 31 August 2009, the Company has cash and cash equivalents in the amount of $9,361 (31 May 2009 – $1,496). Equipment Equipment is recorded at cost and depreciation is provided over its estimated economic life at 30%. Long-lived assets In accordance with SFAS No. 144, “Accounting for Impairment or Disposal of Long-Lived Assets”, the carrying value of long-lived assets is reviewed on a regular basis for the existence of facts or circumstance that may suggest impairment.The Company recognizes an impairment when the sum of the expected undiscounted future cash flows is less than the carrying amount of the asset.Impairment losses, if any, are measured as the excess of the carrying amount of the asset over its estimated fair value. Financial instruments The carrying value of cash and cash equivalents, Goods and Services Tax recoverable, accounts payable and accrued liabilities, convertible debentures, demand loans and due to related party approximates their fair value because of the short maturity of these instruments.The Company’s operations are in Canada and virtually all of its assets and liabilities are giving rise to significant exposure to market risks from changes in foreign currency rates.The Company’s financial risk is the risk that arises from fluctuations in foreign exchange rates and the degree of volatility of these rates.Currently, the Company does not use derivative instruments to reduce its exposure to foreign currency risk. Derivative financial instruments The Company has not, to the date of these consolidated financial statements, entered into derivative instruments to offset the impact of foreign currency fluctuations. 10 Principle Security International, Inc. (A Development Stage Company) Notes to Consolidated Financial Statements (Expressed in U.S. Dollars) (Unaudited) 31 August 2009 Income taxes Deferred income taxes are reported for timing differences between items of income or expense reported in the financial statements and those reported for income tax purposes in accordance with SFAS No. 109, “Accounting for Income Taxes”, which requires the use of the asset/liability method of accounting for income taxes.Deferred income taxes and tax benefits are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases, and for tax loss and credit carry-forwards.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.The Company provides for deferred taxes for the estimated future tax effects attributable to temporary differences and carry-forwards when realization is more likely than not. Basic and diluted net loss per share The Company computes net loss per share in accordance with SFAS No. 128, “Earnings per Share.”SFAS No. 128 requires presentation of both basic and diluted earnings per share (“EPS”) on the face of the income statement.Basic EPS is computed by dividing net loss available to common shareholders (numerator) by the weighted average number of shares outstanding (denominator) during the period.Diluted EPS gives effect to all potentially dilutive common shares outstanding during the period using the treasury stock method and convertible preferred stock using the if-converted method.In computing diluted EPS, the average stock price for the period is used in determining the number of shares assumed to be purchased from the exercise of stock options or warrants.Diluted EPS excludes all potentially dilutive shares if their effect is anti-dilutive. Comprehensive loss SFAS No. 130, “Reporting Comprehensive Income”, establishes standards for the reporting and display of comprehensive loss and its components in the financial statements.As at 31 August 2009, the Company has no items that represent a comprehensive loss and, therefore, has not included a schedule of comprehensive loss in the consolidated financial statements. Segments of an enterprise and related information SFAS No. 131, “Disclosures about Segments of an Enterprise and Related Information,” supersedes SFAS No. 14, “Financial Reporting for Segments of a Business Enterprise.”SFAS No.131 establishes standards for the way that public companies report information about operating segments in annual financial statements andrequires reporting of selected information about operating segments in interim financial statements issued to the public.It also establishes standards for disclosures regarding products and services, geographic areas and major customers.SFAS No.131 defines operating segments as components of a company about which separate financial information is available that is evaluated regularly by the chief operating decision maker in deciding how to allocate resources and in assessing performance.The Company has evaluated this SFAS and does not believe it is applicable at this time. 11 Principle Security International, Inc. (A Development Stage Company) Notes to Consolidated Financial Statements (Expressed in U.S. Dollars) (Unaudited) 31 August 2009 Start-up expenses The Company has adopted Statement of Position No. 98-5, “Reporting the Costs of Start-up Activities,” which requires that costs associated with start-up activities be expensed as incurred. Accordingly, start-up costs associated with the Company's formation have been included in the Company's general and administrative expenses for the period from the date of inception on 27 November 2006 to 31 August 2009. Foreign currency translation The Company’s functional and reporting currency is in U.S. dollars.The consolidated financial statements of the Company are translated to U.S. dollars in accordance with SFAS No. 52, “Foreign Currency Translation.”Monetary assets and liabilities denominated in foreign currencies are translated using the exchange rate prevailing at the balance sheet date.Gains and losses arising on translation or settlement of foreign currency denominated transactions or balances are included in the determination of income.The Company has not, to the date of these consolidated financial statements, entered into derivative instruments to offset the impact of foreign currency fluctuations. Use of estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenditures during the reporting period.Actual results could differ from these estimates. Changes in Accounting Policies In May 2009, the FASB issued SFAS No. 165, “Subsequent Events”. SFAS No. 165 is intended to establish general standards of accounting for and disclosure of events that occur after the balance sheet date, but before financial statements are issued or are available to be issued.It requires the disclosure of the date through which an entity has evaluated subsequent events and the basis for that date–that is, whether that date represents the date the financial statements were issued or were available to be issued. This disclosure should alert all users of financial statements that an entity has not evaluated subsequent events after that date in the set of financial statements being presented.SFAS No. 165 is effective for financial statements issued for fiscal years and interim periods ending after 15 June 2009. The adoption of this statement did not have a material impact on the Company’s consolidated financial statements. In March 2008, the FASB issued SFAS No. 161, “Disclosures about Derivative Instruments and Hedging Activities – an amendment to FASB Statement No. 133”.SFAS No. 161 is intended to improve financial standards for derivative instruments and hedging activities by requiring enhanced disclosures to enable investors to better understand their effects on an entity's financial position, financial performance, and cash flows. Entities are required to provide enhanced disclosures about: (a) how and why an entity uses derivative instruments; (b) how derivative instruments and related hedged items are accounted for under Statement 133 and its related interpretations; and (c) how derivative instruments and related hedged items affect an entity’s financial position, financial performance, and cash flows.It is effective for financial statements issued for fiscal years beginning after 15 November 2008, with early adoption encouraged.The adoption of this statement did not have a material impact on the Company’s consolidated financial statements. 12 Principle Security International, Inc. (A Development Stage Company) Notes to Consolidated Financial Statements (Expressed in U.S. Dollars) (Unaudited) 31 August 2009 In December 2007, the FASB issued SFAS No. 160, “Non-controlling Interests in Consolidated Financial Statements”. This Statement amends ARB 51 to establish accounting and reporting standards for the non-controlling (minority) interest in a subsidiary and for the deconsolidation of a subsidiary. It clarifies that a non-controlling interest in a subsidiary is an ownership interest in the consolidated entity that should be reported as equity in the consolidated financial statements. SFAS No. 160 is effective for fiscal years beginning after 15 December 2008. The adoption of this statement did not have a material impact on the Company’s consolidated financial statements. In December 2007, the FASB issued SFAS No.141(R), “Business Combinations.” SFAS No. 141(R) replaces SFAS No. 141. The statement retains the purchase method of accounting for acquisitions, but requires a number of changes, including changes in the way assets and liabilities are recognized in the purchase accounting. It changes the recognition of assets acquired and liabilities assumed arising from contingencies, requires the capitalization of in-process research and development at fair value, and requires the expensing of acquisition-related costs as incurred. SFAS No. 141 (R) is effective for financial statements issued for fiscal years beginning after 15 December 2008. The adoption of this statement did not have a material impact on the Company’s consolidated financial statements. Recent Accounting Pronouncements In June 2009, the Financial Accounting Standards Board (“FASB”) issued SFAS No. 168, “The FASB Accounting Standards Codification and the Hierarchy of Generally Accepted Accounting Principle – a replacement of FASB statement No. 162”.SFAS No. 168 replaces the sources of accounting principles and the framework for selecting the principles used in the preparation of financial statements of nongovernmental entities that are presented in conformity with generally accepted accounting principles as stated with FASB Accounting Standards Codification becoming the source of authoritative U.S. GAAP recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the SEC under authority of federal securities laws are also sources of authoritative GAAP for SEC registrants. SFAS No. 168 is effective for financial statements issued for fiscal years and interim periods beginning after 15 September 2009.The Company does not expect this adoption will have a material impact on the Company’s consolidated financial statements. In June 2009, the FASB issued SFAS No. 167, “Amendments to FASB Interpretation No. 46(R)”.SFAS No. 167 is intended to establish general standards of financial reporting for companies with variable interest entities.It requires timely and useful disclosure of information related to the Company’s involvement with variable interest entities.This disclosure should alert all users to the effects on specific provisions of FASB Interpretation No. 46 (revised December 2003), “Consolidation of Variable Interest Entities”, related to the changes to the special-purpose entity proposal in FASB Statement No. 166, “Accounting for Transfers of Financial Assets”, and the treatment of specific provisions of Interpretation 46(R).SFAS No. 167 is effective for financial statements issued for fiscal years and interim periods beginning after 15 November 2009.The Company has determined that the adoption of SFAS No. 167 will have no impact will have on its consolidated financial statements. 13 Principle Security International, Inc. (A Development Stage Company) Notes to Consolidated Financial Statements (Expressed in U.S. Dollars) (Unaudited) 31 August 2009 In June 2009, the FASB issued SFAS No. 166, “Accounting for Transfers of Financial Assets—an amendment of FASB Statement” (“SFAS 166”).SFAS No. 166 is intended to establish standards of financial reporting for the transfer of assets and transferred assets to improve the relevance, representational faithfulness, and comparability. SFAS 166 was established to clarify derecognition of assets under FASB Statement No. 140, Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities.SFAS No. 166 is effective for financial statements issued for fiscal years and interim periods beginning after 15 November 2009.The Company has determined that the adoption of SFAS No. 166 will have no impact will have on its consolidated financial statements. International Financial Reporting Standards In November 2008, the Securities and Exchange Commission (“SEC”) issued for comment a proposed roadmap regarding potential use of financial statements prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board.Under the proposed roadmap, the Company would be required to prepare consolidated financial statements in accordance with IFRS in fiscal year 2014, including comparative information also prepared under IFRS for fiscal 2013 and 2012.The Company is currently assessing the potential impact of IFRS on its consolidated financial statements and will continue to follow the proposed roadmap for future developments. 3. Equipment Accumulated amortization Net Book Value Cost 31 August 2009 31 May 2009 (Audited) $ Computer equipment 2,086 1,128 958 1,057 During the three month period ended 31 August 2009, the total additions of the Company to equipment were $Nil (31 August 2008 – $Nil). 4. Accounts Payable and Accrued Liabilities Accounts payable and accrued liabilities are non-interest bearing, unsecured and have settlement dates within one year. 14 Principle Security International, Inc. (A Development Stage Company) Notes to Consolidated Financial Statements (Expressed in U.S. Dollars) (Unaudited) 31 August 2009 5. Convertible Debentures 31 August 2009 31 May 2009 (Audited) $ $ Issued on 24 December 2008, the convertible debenture bears interest at 10% per annum on any unpaid principal and interest balance andis secured by a general charge on the assets of the Company.The principal amount is repayable at any time in whole or in part and accrued interest shall be due at the end of each calendar quarter, with the first payment due on the last day of the first calendar quarter after 24 December 2008. The holder of the convertible debenture has the right to convert any portion of the unpaid principal and/or accrued interest into common shares of the Company at any time up to 24 December 2011 at $0.0125 per Unit where a Unit consists of one common share for an equivalent amount of principal and interest due and payable. During the three month period ended 31 August 2009, the Company accrued interest expense of $131 (31 August 2008 – $Nil). The balance as at 31 August 2009 consists of principal and accrued interest of $5,000 (31 May 2009 – $5,000) and $347 (31 May 2009 – $216), respectively (Note 10). 5,347 5,216 Issued on 24 December 2008, the convertible debenture bears interest at 10% per annum on any unpaid principal and interest balance and is secured by a general charge on the assets of the Company.The principal amount is repayable at any time in whole or in part and accrued interest shall be due at the end of each calendar quarter, with the first payment due on the last day of the first calendar quarter after 24 December 2008. The holder of the convertible debenture has the right to convert any portion of the unpaid principal and/or accrued interest into common shares of the Company at any time up to 24 December 2011 at $0.0125 per Unit where a Unit consists of one common share for an equivalent amount of principal and interest due and payable. During the three month period ended 31 August 2009, the Company accrued interest expense of $131 (31 August 2008 – $Nil). The balance as at 31 August 2009 consists of principal and accrued interest of $5,000 (31 May 2009 – $5,000) and $347 (31 May 2009 – $216), respectively (Note 10). 5,347 5,216 Issued on 5 March 2009, the convertible debenture bears interest at 10% per annum on any unpaid principal and interest balance and is secured by a general charge on the assets of the Company.The principal amount is repayable at any time in whole or in part and accrued interest shall be due at the end of each calendar quarter, with the first payment due on the last day of the first calendar quarter after 5 March 2009. The holder of the convertible debenture has the right to convert any portion of the unpaid principal and/or accrued interest into common shares of the Company at any time up to 5 March 2012 at $0.0125 per Unit where a Unit consists of one common share for an equivalent amount of principal and interest due and payable. During the three month period ended 31 August 2009, the Company accrued interest expense of $98 (31 August 2008 – $Nil). The balance as at 31 August 2009 consists of principal and accrued interest of $3,800 (31 May 2009 – $3,800) and $189 (31 May 2009 – $91), respectively (Note 10). 3,989 3,891 14,683 14,323 15 Principle Security International, Inc. (A Development Stage Company) Notes to Consolidated Financial Statements (Expressed in U.S. Dollars) (Unaudited) 31 August 2009 6. Demand Loan 31 August 2009 31 May 2009 (Audited) $ $ Issued on 30 June 2009, the demand loan bears interest at 2% per annum on any unpaid principal and interest balance and is secured by a general charge on the assets of the Company. The principal amount is repayable at any time in whole or in part and accrued interest shall be due at the end of each calendar quarter, with the first payment due on the last day of the first calendar quarter after 30 June 2009. During the three month period ended 31 August 2009, the Company accrued interest expense of $81 (31 August 2008 – $Nil). The balance as at 31 August 2009 consists of principal and accrued interest of $20,000 (31 May 2009 – $Nil) and $81 (31 May 2009 – $Nil), respectively (Note 10). 20,081 - 20,081 - 7. Due to Related Party and Related Party
